Affirmed and Memorandum Opinion filed June 2, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00800-CR

                          DHANI TAYLOR, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1400168

                 MEMORANDUM                     OPINION
      Appellant Dhani Taylor appeals the judgment adjudicating guilt for
abandonment of a child with intent to return. Appellant’s appointed counsel filed a
brief in which she concludes the appeal is wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13
(Tex. Crim. App. 1978).
      A copy of counsel’s brief and the record were delivered to appellant.
Appellant was advised of the right to file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60 days
have passed, and no pro se response has been filed.

      We have reviewed the record and counsel’s brief carefully and agree the
appeals is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2